In an action, inter alia, to recover damages for defamation, the defendants appeal, as limited by their notice of appeal and brief, *585from so much of an order of the Supreme Court, Dutchess County (Sproat, J.), dated September 9, 2003, as granted that branch of the plaintiffs’ motion which was for leave to serve a second amended complaint to the extent it alleged causes of action sounding in defamation and libel per se.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendants’ contention, the Supreme Court properly granted the plaintiffs leave to serve a second amended complaint to the extent it alleged causes of action sounding in defamation and libel per se (see CPLR 3025 [b]; Giblin v Murphy, 73 NY2d 769 [1988]; Pirrotti & Pirrotti, LLP v Estate of Warm, 8 AD3d 545, 546 [2004]; Arcuri v Ramos, 7 AD3d 741 [2004]). Prudenti, EJ., Ritter, H. Miller and Spolzino, JJ., concur.